DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 21 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 6, 8 – 20,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first and second column read commands" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is no previously recited “first column read command.”  Instead, the Examiner has interpreted the limitation as referring to the “first column access command” and the “second column read command” first recited in independent claim 1.
Claims 4 – 6 are also rejected because of their inheritance of the deficiencies of parent claim 3.

Claim 3 recites the limitation "the first column read command" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  There is no previously recited “first column read command.”  Instead, the Examiner has interpreted the limitation as referring to the “first column access command” first recited in independent claim 1.
Claims 4 – 6 are also rejected because of their inheritance of the deficiencies of parent claim 3.

Claim 8 recites the limitation "the first and second column access commands" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is no previously recited “second column access command.”  Instead, the Examiner has interpreted the limitation as referring to the “first column access command” and the “second column read command” first recited in independent claim 1.
Claims 9 and 10 are also rejected because of their inheritance of the deficiencies of parent claim 8.

Claim 11 recites the limitation "the second column access command" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  There is no previously recited “second column access command.”  Instead, the Examiner has interpreted the limitation as referring to the “second column read command” recited earlier in the claim.
Claims 12 – 20 are also rejected because of their inheritance of the deficiencies of parent claim 11.

Claim 13 recites the limitation "the first and second column read commands" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is no previously recited “first column read command.”  Instead, the Examiner has interpreted the limitation as referring to the “first column access command” and the “second column read command” first recited in independent claim 11.
Claims 14 – 16 are also rejected because of their inheritance of the deficiencies of parent claim 13.

Claim 13 recites the limitation "the first column read command" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  There is no previously recited “first column read command.”  Instead, the Examiner has interpreted the limitation as referring to the “first column access command” first recited in independent claim 11.
Claims 14 – 16 are also rejected because of their inheritance of the deficiencies of parent claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 11, 12, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,208,836 (hereinafter Ware) in view of US Patent Application Publication No. 2010/0211748 (hereinafter Perego).
As per claims 1, 11, and 21, Ware teaches an integrated-circuit memory component (Ware; Abstract) comprising: a first data interface to transmit up to N bit-serial data signals (Ware; Figure 1 Item 109, Col 2 Line 60 – Col 3 Line 14, Col 7 Lines 11 – 67, Col 10 Line 46 – Col 11 Line 9); control circuitry (Ware; Figure 10, Claim 2) to: receive, as part of a first memory read transaction, a first column access command that identifies a first volume of data (Ware; Col 4 Line 49 – Col 5 Line 13, Col 10 Line 46 – Col 11 Line 9); enable the first data interface, in response to the first column access command, to transmit the first volume of data (Ware; Col 4 Line 49 – Col 5 Line 13, Col 7 Lines 11 – 67, Col 10 Line 46 – Col 11 Line 9); receive, as part of a second memory read transaction, a second column read command that identifies a second volume of data (Ware; Col 4 Line 49 – Col 5 Line 13, Col 7 Lines 11 – 23, Col 10 Line 46 – Col 11 Line 9); and enable the first data interface, in response to the second column read command, to transmit the second volume of data (Ware; Col 7 Lines 11 – 67, Col 10 Line 46 – Col 11 Line 9).
Ware does not teach a first data interface to transmit up to N bit-serial data signals via N external signaling links; transmit the first volume of data as N bit-serial data signals over the N external signaling links; the second volume of data being constituted by not more than half as many data bits as the first volume of data the second volume of data being constituted by not more than half as many data bits as the first volume of data; and enable the first data interface, in response to the second column read command, to transmit the second volume of data as M bit-serial data signals over M of the N external signaling links, where M is less than N.
However, Perego teaches a first data interface to transmit up to N bit-serial data signals via N external signaling links (Perego; Paragraphs [0129], [0141], and [0142]); transmit the first volume of data as N bit-serial data signals over the N external signaling links (Perego; Paragraph [0128]); the second volume of data being constituted by not more than half as many data bits as the first volume of data (Perego; Paragraphs [0141] and [0142]); enable the first data interface, in response to the second column read command, to transmit the second volume of data as M bit-serial data signals over M of the N external signaling links (Perego; Paragraphs [0141] and [0142])), where M is less than N (Perego; Paragraphs [0141] and [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ware to include the different volume of data because doing so allows for providing sequential related data blocks simultaneously enhancing the time efficiency of a data retrieval process.

As per claims 2 and 12, Perego also teaches wherein the first volume of data is constituted by a first quantity (Q1) of bits (Perego; Paragraph [0128] ‘256 bits of data’) and the second volume of data is constituted by a second quantity (Q2) of bits (Perego; Paragraph [0142] ‘128 bits of data’), where Q2=Q1/(N/M), where ‘/’ denoted division (Perego; Paragraphs [0128], [0141], and [0142] – Q1=256, Q2=128, N=8, M=4; Therefore, 128=256/(8/4)).

As per claims 7 and 17, Ware also teaches a second data interface to transmit up to N bit-serial data signals in parallel via N external signaling links that are different from the N external signaling links onto which the first data interface transmits up to N bit-serial data signals (Ware; Col 7 Lines 61 – 67).

Allowable Subject Matter
Claims 3 – 6, 8 – 10, 13 – 16, and 18 – 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 3 – 6 and 13 – 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the control circuitry to receive the first column access command and the second column read command comprises a command/address interface to: receive, as the second column read command, a second column-read command code and a second column address value that uniquely identifies the first volume of data, the second column address value having more constituent bits than the first column address value, as required by dependent claims 3 and 13, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a command/address interface to receive column address values that identify a first volume of data (Ware; Figure 10 Item 533), but does not teach that the second column address value also identifies the first volume of data and has more constituent bits than the first column address value, as required by dependent claims 3 and 13.
Claims 4 – 6 and 14 – 16 would also be allowable because of their dependence, either directly or indirectly, upon one of allowable dependent claims 3 or 13.

Claims 8 – 10 and 18 – 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination the integrated-circuit component further comprising second command/address circuitry to: receive, as part of a third memory read transaction, a third column access command that identifies a third volume of data; enable a second data interface, in response to the third column access command, to transmit the third volume of data as N parallel bit-serial data signals over N external signaling links to which the second data interface is to be coupled; and receive, as part of a fourth memory read transaction, a fourth column read command that identifies a fourth volume of data, the fourth volume of data being constituted by not more than half as many data bits as the third volume of data; and enable the second data interface, in response to the fourth column read command, to transmit the fourth volume of data as M parallel bit-serial data signals over the N external signaling links to which the second data interface is to be coupled, as required by dependent claims 8 and 18, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a command/address circuitry to receive and process first and second memory read transactions (Ware; Figure 10 Item 533), but does not teach the second command/address circuitry to receive and process third and fourth memory read transactions according to the details of dependent claims 8 and 18.
Claims 9, 10, 19, and 20 would also be allowable because of their dependence, either directly or indirectly, upon one of allowable dependent claims 8 or 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 7,480,776 – Teaches dynamically controlling data output width to provide x8, x6, or x2 operation for memory read operations (Figure 4).
US Patent No. 7,613,883 – Teaches outputting a configurable size of data from a memory system (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD B FRANKLIN/Examiner, Art Unit 2181